Title: John Adams to Charles Adams, 14 February 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Phila. Feb. 14. 1795
          
          Our amiable Professor, in the 5th Page, informs us that “The free Commonwealth of the United States, which in all its ties, relations and dependencies, is animated with the pure Spirit of popular Representation, offers the highest Rewards to a Successfull cultivation of the Law, and the Utmost Encouragement to Genius.”—
          I Scarcely have the Courage, my dear son, to write even to you, my candid, free and independent Thoughts upon this Passage. Would to God it were true in any reasonable Construction of the Words.!
          Is it animated with the pure Spirit of Popular Representation? And what is the pure Spirit of popular Representation? I know of no other Answer which can be given to this last question than this vizt a Spirit in Elections, of Candour, Truth, Justice, and public Affection: in Contradistinction and opposition to all Partiality, falshood, party Spirit Intrigue or other Species of Corruption.
          Is the Commonwealth of the U. S. animated with Such a pure Spirit? Recollect the first Election of P. and V. P.— There were no Bribes received or offered. But were there not Intrigues of an unwarrantable Nature, wholly inconsistent with the pure Spirit We have described! Recollect the Second Election of the same officers. Collect together the Newspapers, in all the States and see what a monstrous Mass of Lies you will have before you. Recollect the pure Spirit of Clintonian Cabal—of Virginia Artifice—of Kentucky Delusion—and then Say whether all this is pure Spirit. Examine and see whether you find, this pure Spirit, in the Elections of Senators of U. S.— I shall not descend into minute Details: But in general, my son enquire whether the Elections of senators are not too often determined by Party Spirit and even by Factious motives in the Legislatures of the states and whether there is not danger that Such an Evil will increase?
          But I have a more serious Question still to ask, whether the pure Spirit of popular Representation, when Elections are so frequent of the Executives as well as of the Senate is consistent with Liberty?

The purest Spirit of popular Representation will forever elect Representatives of the Majority in Number— Education Property Honour will not be proportionally represented. Consequently Education Property and Honour will not be Secure.
          Moreover if the pure Spirit of Popularity is to give the Ton to every Thing why are the P. & V.P. chosen by Electors instead of the People? Why are senators chosen by another Description of Electors and not by the People? The Answer is obvious the pure Spirit of Popularity is not always and in all Things to be trusted.
          We are told, further that “The free Commonwealth of the U. S. offers the highest Rewards to a successful Cultivation of the Law and the Utmost Encouragement to Genius.”—
          Whether this is true or not, and in what degree it is true, or otherwise deserves your serious Consideration. The purest Spirit of Popularity that We have in this Country is adulterated if not poisoned with ancient monkish Prejudices against the Profession and Professors of Law, which it is difficult to overcome. It deserves your Consideration whether the highest Rewards are given to the cultivation of the Law, or not. Whether they are not given too often to a Successful Cultivation of popular Prejudices? to an assiduous fomentation of contracted notions—to a party Spirit? and to vulgar sophistry. to an abuse of Words? read Mr Locks Chapter on the Abuse of Words and see if the Frauds and Knaveries there described do not too often decide the Spirit of popular Representation, and bestow the highest rewards.—
          I am afraid “the Encouragements to Genius” will as little bear Examination.— Genius with Integrity appears to be very little Encouraged— and Genius without Integrity, had better not be encouraged at all. Genius is too much encouraged to affect Popularity; to flatter the People; to excite Prejudices; to inflame Passions; to unite with Parties; to associate with Clubbs: but not enough to study and pursue the public Good, in the plain path of Virtue Honour and Knowledge.
          Tell me Charles is this Croaking.? At all Events you must keep it to yourself and not expose yourself or your / Affectionate Father
          
            John Adams
          
        